Per Curiam.
The appellants, who were the plaintiffs, sued Gonnor to recover of him certain commissions for the sale of real estate. Proper issues being made, the cause was submitted to the Court, who found for the defendants, and, having refused a new trial, rendered judgment, &c.
The errors assigned are: 1. The finding of the Court is against the evidence; 2. The refusal to grant a new trial.
We have examined the evidence carefully, and are of the opinion that it fully sustains the finding of the Court.
The judgment is affirmed, with costs.